ACCEPTED
                                                                                                                               03-15-00205-CV
                                                                                                                                      5025736
                                                                                                                 THIRD COURT OF APPEALS
D AV I D A . E S C A M I L L A                                                                   L I T I G A T I O N D I V I S AUSTIN,
                                                                                                                               ION     TEXAS
   COUNTY ATTORNEY                                                                                                      4/24/2015 2:38:50 PM
                                                                                                      SHERINE E. THOMA      JEFFREY
                                                                                                                             S†       D. KYLE
   STEPHEN H. CAPELLE                                                                                        DIRECT OR
                                                                                                                                       CLERK
     FIRST ASSIST ANT
                                                                                                      ANTHONY J. NELSON
     JAMES W. COLL INS
   EXECUT IVE ASSIST ANT                                                                                LESLIE W. DIPPEL

   314 W. 11T H, ST REET                                                                             LAURIE R. EISERLOH*
GRANGER BLDG., SUIT E 500                                                                      RECEIVED IN
  AUST IN, T EXAS 78701                                                                   3rd COURT    OF APPEALS
                                                                                                   ANDREW M. WILL IAMS

     P. O. BOX 1748                                                                           AUSTIN,P ATEXAS
                                                                                                         T RICK M. KELL Y
   AUST IN, T EXAS 78767
                                                                                          4/24/2015 2:38:50
                                                                                                       A M Y S . PM
                                                                                                                 YBARRA
      (512) 854-9513
    FAX: (512) 854-4808                                                                     JEFFREY D. KYLE
                                                                                                      †MEMBER OF THE COLLEGE
                                                                                                  Clerk   OF T HE ST ATE BAR
                                                                                                *BOARD CERTIFIED-LABOR & EM PLOYM ENT
                                                                                                 LAW AND PERSONAL INJURY TRIAL LAW-
                                                                                                TEXAS BOARD OF LEG AL SPECIALIZ ATION




                                                     April 24, 2015
         Electronically Filed
         Jeffrey D. Kyle, Clerk
         Court of Appeals
         Third District of Texas
         P.O. Box 12547
         Austin, Texas 78711-2547
         (512) 463-1733

                   Re:       Court of Appeals Number: 03-15-00205-CV
                             Trial Court Case Number: C-1-CV-13-010603

                   Style: Carlos A. Gonzalez v. Brooke Randel

         Dear Mr. Kyle:

                 The Travis County Attorney’s Office represents Travis County Court at Law No. 2 Court
         Reporter Amanda Anderson in connection with the above styled and referenced appeal, as well
         as with respect to the Motion to Quash and Motion for Protective Order filed in the underlying
         trial court matter that was the subject of the March 4, 2015 order granting same entered by the
         Hon. Todd Wong, Travis County Court at Law No. 1. On behalf of Court Reporter Anderson,
         please be advised we are in receipt of your correspondence dated April 13, 2015 to Mr. Scott
         Ogle, counsel for Appellant, directing him to provide the Court with authority as to how the
         Court has jurisdiction to consider this appeal from the above referenced interlocutory order. I am
         also in receipt of Mr. Ogle’s response & amended response. On behalf of Court Reporter
         Anderson, please be advised that it is our position that the Court does not have jurisdiction to
         consider this appeal under Tex. Civ. Prac. & Rem. Code Ann. § 51.014, or any other authority.

                 Thank you for your attention to this matter. All counsel of record have been copied on
         this correspondence.


                                                         Sincerely,
                                                         Anthony J. Nelson
                                                         /s/ Anthony J. Nelson
                                                         Assistant County Attorney
         AJN/gh
         GONZALES c. RANDEL (Ogle): Letter to Third District Court of Appeals: 328743_1
         Page 1 of 2
cc: Mr. Scott P. Ogle, 2028 W. Ben White Blvd., Austin, Texas 78704-7519
    Mr. Jeff Boone Frey 750 E Mulberry Ave. Ste 550, San Antonio, TX 78212




GONZALES c. RANDEL (Ogle): Letter to Third District Court of Appeals: 328743_1
Page 2 of 2